On February 25, 1930, Alice M. Hughey, as plaintiff, commenced an action in the court of common pleas against Joseph E. Bradrick, as defendant, to recover a judgment for damages for alleged slander. Her petition reads as follows:
"Plaintiff Alice M. Hughey, for cause of action against defendant Joseph E. Bradrick, represents to this court and says:
"That defendant, on or about the 5th day of January and the 2nd and 7th days of February, 1930, and at divers times, in and near his premises situated at No. 1522 Jermain Drive in the city of Toledo and county of Lucas, maliciously intending to injure plaintiff in her good name and to bring her into disgrace among other good and worthy known citizens and to cause it to be suspected and believed by them that plaintiff had been and was guilty of *Page 487 
the offense and misconduct hereinafter mentioned to have been made and charged against her by the defendant, and to harass and oppress plaintiff, in the presence and hearing of many good and worthy persons, then and there, did falsely and maliciously speak and publish of and concerning the plaintiff the false and defamatory words, following, to-wit:
"`They (having reference to plaintiff and Jacob A. Hughey, her husband) were the biggest thieves I ever had in my house. They stole my automobile robe, my piano rolls, my high-top shoes and my wife's hair curlers; and I can prove that they are thieves.'
"That plaintiff and Jacob A. Hughey, her husband, had, shortly theretofore occupied defendant's house, succeeding prior tenants whom defendant had previously accused of being thieves, and defendant, by the utterance and publication of aforesaid words, intended to and falsely and maliciously did charge plaintiff with the commission of the offense of larceny, under the laws of Ohio.
"That plaintiff, at the time of the commission of aforesaid grievances by defendant, was a person of good reputation and had been engaged as a cashier, and part time nurse, in charge of moneys and entrusted with the possession and custody of divers chattel articles, on behalf of others, and that by reason of the speaking, uttering and publishing of aforesaid false and malicious words plaintiff has been greatly prejudiced in her good name and reputation and injured in her ability to employ for others, and acquire earnings as heretofore, and for all of which plaintiff has sustained a damage loss of Five Thousand Dollars ($5,000.00)." *Page 488 
On March 11, 1930, defendant, Joseph E. Bradrick, filed an answer thereto, in form a general denial. The trial of the action was commenced October 16, 1930. After the jury was impaneled, and statements of respective counsel had been made to the jury, the plaintiff called the defendant for cross-examination. Thereupon counsel for defendant objected "to the taking of any testimony" and moved "for judgment on the pleadings for the reason that the petition does not state a cause of action." This motion having been granted, a judgment was entered for the defendant. Plaintiff contends that the judgment should be reversed.
If the words alleged in the petition to have been spoken of plaintiff by defendant are actionable per se, or produced temporal loss to the plaintiff in special damage sustained by her, then the petition states a cause of action. In Hollingsworth
v. Shaw, 19 Ohio St. 430, 2 Am. Rep., 411, at page 433 of the opinion, it is stated: "These authorities, and the general current of decisions, warrant us in saying that to render words actionable per se, on the ground that they impute criminality to the plaintiff, they must, first, be such as charge him with an indictable offence; and, second, the offence charged must involve a high degree of moral turpitude, or subject the offender to infamous punishment."
"Turpitude" is defined by Webster as "inherent baseness or vileness of principle, words, or actions; shameful wickedness; depravity," whereas conduct is regarded as moral that conforms to the generally accepted rules which society recognizes should govern every one in his social and commercial relations *Page 489 
with others, regardless of whether those rules are enforceable as legal obligations.
So that it would seem that what is moral is the antithesis of that which involves turpitude, the word moral as used in the phrase "involving moral turpitude" serving only to emphasize the nature of the wrong committed.
The Supreme Court of Kansas states that: "Turpitude in its ordinary sense involves the idea of inherent baseness or vileness; shameful wickedness; depravity. * * * In its legal sense it includes everything done contrary to justice, honesty, modesty or good morals." State, ex rel. Griffith, Atty. Gen., v.Anderson, Clerk, 117 Kan. 117, 120, 230 P. 315, 317.
And moral turpitude, according to the Supreme Court of Alabama, "implies something immoral in itself, regardless of the fact whether it is punishable by law. The doing of the act itself, and not its prohibition by statute, fixes the moral turpitude."Pippin v. State, 197 Ala. 613, 616, 73 So. 340, 342.
It is clear that the petition of plaintiff alleges that the defendant, in the presence of others, charged plaintiff with having committed an indictable offense, either a felony or a misdemeanor, depending upon the value of the property therein described, and it is equally certain that what is alleged to have been said, if false, does not harmonize with any present recognized rule of morals. What a day may bring forth in these changing times, we are not called upon to anticipate. Neither do we doubt that, within the definition above quoted, the words alleged to have been spoken involve turpitude. *Page 490 
We conclude, therefore, that the petition of plaintiff states a cause of action because it alleges not only that defendant charged her with the commission of an indictable offense involving moral turpitude, but also because it is alleged therein, in effect, that the plaintiff sustained special damage in that she has been injured thereby in her ability to obtain employment and acquire earnings as theretofore.
What facts the evidence will disclose at the trial is another matter. The judgment of the court of common pleas is reversed and the cause remanded thereto with directions to overrule the motion for judgment on the pleadings and to further proceed in accordance with law.
Judgment reversed and cause remanded.
WILLIAMS and RICHARDS, JJ., concur. *Page 491